Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

AMENDMENT NO. 1 TO OPTION AND LICENSE AGREEMENT

This Amendment No. 1 to the Option and License Agreement (this “Amendment”) is
made and entered into effective as of September 1, 2018 (the “Amendment
Effective Date”) by and between Arcus Biosciences, Inc., a company organized
under the laws of State of Delaware, U.S.A., having a business address at 3928
Point Eden Way, Hayward, CA 94545, U.S.A. (“Arcus”), and TAIHO Pharmaceutical
Co., Ltd., a corporation organized under the laws of Japan, having a business
address at 1-27 Kandanishiki-cho, Chiyoda-ku, Tokyo 101-8444, Japan
(“TAIHO”).  Arcus and TAIHO are sometimes collectively referred to herein as the
“Parties” and separately as a “Party.”  Capitalized terms used herein but not
defined herein shall have the meaning set forth in that certain Option and
License Agreement made and entered into effective as of September 19, 2017, by
and between Arcus and TAIHO (the “Agreement”).

Whereas, pursuant to the Agreement, Arcus granted to TAIHO, with respect to each
Arcus Program, (a) during the Exercise Period for such Arcus Program, an
exclusive option to obtain an exclusive license to Develop and Commercialize the
Option Products in such Arcus Program in the Field in and for the Territory and
(b) upon TAIHO’s exercise of the Option, an exclusive license to Develop and
Commercialize Licensed Products in the Field in and for the Territory during the
Term.

Whereas, the Parties now desire to amend the Agreement [***] as set forth below.

Now, Therefore, in consideration of the mutual covenants, agreements and
stipulations set forth herein, the receipt and legal sufficiency of which are
hereby mutually acknowledged, the Parties hereby agree as follows:

ARTICLE I

AMENDMENTS TO AGREEMENT

1.1Stage 1 Period.  Section 1.139 of the Agreement is deleted in its entirety
and hereby replaced with the following:

“Stage 1 Period” shall mean, [***].  

ARTICLE II

GENERAL

2.1No Other Modifications.  Except as specifically set forth in this Amendment,
the terms and conditions of the Agreement shall remain in full force and effect.
No waiver, alteration or modification of any of the provisions of this Amendment
shall be binding unless made in writing and signed by the Parties by their
respective officers thereunto duly authorized.  The waiver by either Party of a
breach or a default of any provision of this Amendment by the other Party shall
not be construed as a waiver of any succeeding breach of the same or any other
provision, nor shall any delay or omission on the part of either Party to
exercise or avail itself of any right, power or privilege that it has or may
have hereunder operate as a waiver of any right, power or privilege by such
Party.

1

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

2.2Miscellaneous.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  This Amendment, once executed by a
Party may be delivered via electronic means of transmission and shall have the
same force and effect as if it were executed and delivered by the Parties in the
presence of one another.  This Amendment shall be governed by and construed in
accordance with the laws of the State of California, United States without
regard to its conflicts of laws principles.

[Remainder of Page Intentionally Left Blank]

2

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date by their duly authorized representatives.

 

TAIHO Pharmaceutical Co., Ltd.

 

 

 

By:

 

/s/Atsushi Azuma

 

 

 

Name:

 

Atsushi Azuma

 

 

 

 

 

Operating Officer, Director,

Title:

 

Business Development Department

 

 

 

Arcus Biosciences, Inc.

 

 

 

By:

 

/s/ Terry Rosen

 

 

 

Name:

 

Terry Rosen

 

 

 

Title:

 

CEO

 

3